             Case 2:19-mj-00441-LRL Document 1 Filed 08/02/19 Page 1 of 2 PageID# 1



                      SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                  CRIMINAL DIVISION


      UNITED STATES OF AMERICA                                                             CRIMINAL NO.2017 CF2006073

                       vs.                                                                   ISSUED BY:JUDITH A SMITH

        ANTONIO n SMATXWonp




                                                BENCH WARRANT
                          May be served at any place within the jurisdiction ofthe United States
                                                Unless Specified Otherwise Below

    TO:The United States Marshal for the Superior Court of America or any other authorized federal officer or the
         ChiefofPolice for the District ofColumbia.

   GREETINGS;YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person
   before this Court or other Court enumerated in 18 U.S.C. 3041 to answer to the charge(s)listed below.
   ( )YOU ARE FURTHER COMMANDED to execute this warrant FORTHWITH.

BASIS FOR WARRANT AND DESCRIPTION OF CHARGES: Fallufe to Appear fof MENTAL OBSERVATION
HEARING
   Carry Pistol W/0 Lie -Outside Home/Business
                 SPECIAL TERRmORAL UMJTS ON EXECUTION OF WARRANT-THISSECTION VAUD ONLYIFCOMPLETED

Extraterritorial Service ofthis Warrant is limited to:




WITNESS,the Honorable ChiefJudge ofthe Superior Court ofthe District ofColumbia under the seal ofsaid Court
on this date 4/10/2019.



        BAIL FIXED BY THE COURT                                                                                      ohuiibia

        AT! NO BOND                                                BY:
                                                                                                       JAdge JUDITH A.SMITH




Date Received:                     Return; This warrant was received and executed with the arrest of the above named person.

Date Executed: F/Z//9              Signanire of Arresting Ofhccr
             Case 2:19-mj-00441-LRL Document 1 Filed 08/02/19 Page 2 of 2 PageID# 2



                                                                  PAGE 2

                                                                                                  CRIMINAL NO;2017 CF2 006073
                                                        18 uses §3041 (20)2)
"For any offense against the United States, the offender may, by any justice orJudge ofthe United States, or by any United States
magistrate [United States magistrate judge],or by any chancellor,judge ofa supreme or superior court, chief or firstjudge of
common pleas, mayor ofa city,justice ofthe peace, or other magistrate, ofany state where the offender may be found,and at the
expense ofthe United States, be arrested and imprisoned, or released as provided in chapter 207 ofthis title, as the case may be,for
trial before such court ofthe United States as by law has cognizance ofthe offense.
                                                    D.C Code §23-563(a)(2012)
"A warrant or summons for... an offense punishable by imprisonment for more than one year issued by the Superior Court ofthe
District of Columbia may be served at any place within the jurisdiction ofthe United States."

                                                     D.C. Code §23-563(c)(2012)
"A person arrested outside the District of Columbia on a warrant issued by the Superior Court ofthe District ofColumbia shall be
taken before ajudge,commissioner, or magistrate, and held to answer in the Superior Court pursuant to tlie Federal Rules of
Criminal Procedure as ifthe warrant had been issued by the United States District Court for the District ofColumbia."

                                                    D.C.Code § 23-1329(b) (2012)
"A warrant for the arrest ofa person charged with violating a condition of release may be issued by a judicial officer and ifsuch
person is outside the District of Columbia he shall be brought before ajudicial officer in the district where he is arrested and shall
then be transferred to the District ofColumbia for proceedings in accordance with this section."

                                                   D.C. Code § 23-1329(d) (2012)
"Any warrant issued by ajudge ofthe Superior Court for violation of release conditions or for contempt of court,for failure to
appear as required,or pursuant to§23-l 322(d)(7), may be executed at any place within the jurisdiction ofthe United States. Such
warrants shall be executed by a United States marshal or by any other officer authorized by law."

                                                    D.C. Code §24-531.13 (2012)
"When a person has been ordered confined in a hospital for the mentally ill pursuant to this chapter and has escaped from such
hospital, the court which ordered confinement shall, upon request of the government, order the return ofthe escaped person to such
hospital. The return order shall be effective throughout the United States. Any federal judicial officer within whosejurisdiction the
escaped person shall be found shall, upon receipt of the return order issued by the committing court, cause such person to be
apprehended and delivered up for return to such hospital,"

                                                     D.C. Code § 24-304 (2012)
Upon the expiration of the term fixed for such probation, the probation officer shall report that fact to the court, with a statement of
the conduct ofthe probationer while on probation, and the court may thereupon discharge the probationer from further supervision,
or may extend the probation, as shall seem advisable. At any time during the probationary term the court may modify the terms and
conditions ofthe order of probation, or may terminate such probation, when in the opinion of the court the ends ofjustice shall
require, and when the probation is so terminated the court shall enter an order discharging the probationer from serving the imposed
penalty; or the court may revoke(he order of probation and cause the re-arrest of the probationer and impose a sentence and
require him to serve the sentence or pay the fine originally imposed, or both, as the case may be,or any lesser sentence. If
imposition ofsentence was suspended, the court may impose any sentence which might have been imposed. If probation is revoked,
the time ofprobation shall not be taken into account to diminish the time for which he was originally sentenced.


        REASON FOR ISSUANCE OF WARRANT                                               IN VIOLATION OF

        Failure to Appear Generally                                                  D.C. Code §23-1327 (2012)
        Failure to Appear- Witness                                                   D.C. Code § 23-1327 (2012)
        Failure to Appear- Sentencing                                                D.C. Code § 23-1327 (2012)
        Failure to Appear-Extradition Hearing                                        D.C. Code § 23-703 (2012)
        Violation ofConditions ofRelease                                             D.C. Code § 23-1329 (2012)
        Escape from Jail                                                             D.C. Code § 22-2601 (2012)
        Escape from Mental Hospital                                                  D.C. Code § 24-531.13(2012)
        Probation Violation                                                          D.C. Code §24-304 (2012) '




                                                                                                                                   CDFBW
